     Case 2:20-cv-02125-GMN-VCF Document 14 Filed 07/30/21 Page 1 of 2



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8                                                 ***

 9    JARRETT MILLER,                                       Case No. 2:20-cv-02125-GMN-VCF

10                                         Plaintiff,               ORDER
             v.
11
      CALVIN JOHNSON, et al.,
12
                                       Defendants.
13

14

15
     I.     DISCUSSION
16
            On July 7, 2021, the Court dismissed Plaintiff’s First Amended Complaint without
17
     prejudice and with leave to amend within 30 days. (ECF No. 11). On July 26, 2021,
18
     Plaintiff filed a “Motion to Voluntarily Withdraw First Amended Complaint Without
19
     Prejudice.” (ECF No. 13). In that motion, Plaintiff states that he is seeking representation
20
     and plans to refile at a later time. (Id.)
21
            Because the Court already has dismissed the First Amended Complaint, there is
22
     no First Amended Complaint pending that Plaintiff can withdraw. The Court therefore
23
     construes Plaintiff’s motion as a motion to dismiss this action without prejudice. Pursuant
24
     to Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a
25
     court order by filing “a notice of dismissal before the opposing party serves either an
26
     answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court
27
     grants Plaintiff’s motion to voluntarily dismiss this action without prejudice because no
28
                                                        1
     Case 2:20-cv-02125-GMN-VCF Document 14 Filed 07/30/21 Page 2 of 2



 1
     responsive pleading has been filed in this case. If Plaintiff chooses to file a new complaint,
 2
     he must do so in a new case.
 3
     II.    CONCLUSION
 4
            For the foregoing reasons, IT IS ORDERED that the motion to voluntarily dismiss
 5
     this action (ECF No. 13) is granted.
 6
            IT IS FURTHER ORDERED that this action is dismissed in its entirety without
 7
     prejudice.
 8
            IT IS FURTHER ORDERED that the motion for permission to use e-filing (ECF No.
 9
     12) is denied as moot.
10
            IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
11
     accordingly and close this case. No further documents shall be filed in this closed case.
12
            DATED THIS 30 day of            July       2021.
13

14                                              UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
